Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/06/2021.
Applicant's election with traverse of Group I in the reply filed on 10/06/2021 is acknowledged.  The traversal is on the ground(s) that Examiner has not sufficiently shown that the referenced polyurethane was obtained from reacting a polyisocyanate composition with a polyol composition comprising a polyester diol or polyether diol and a polysiloxane having isocyanate reactive terminal groups.  This is not found persuasive because as stated in the restriction requirement Quiring et al (US 4371684 A) discloses a polyurethane prepared from a polyisocyanate, a polybutane diol adipate with hydroxyl number 94 (i.e. molar mass of 1194 g/mol), and a dimethylol polydimethyl siloxane [Example 1]. 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claim 13-31 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 32-50 of copending Application No. 17504817 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


No Obvious type Double Patenting rejection is made over copending 17046222 because the copending claims do not disclose the Mn of the other polyol C2 corresponding to the instantly claimed polyol (ii.1). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the inclusion of a term (March 2012 version) within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu et al (Polym. Chem. 2016, 7, 3913-3922). 
Yu discloses a polyurethane prepared from an isophorone diisocyanate, a PTMG with Mn = 2000 g/mol, a polyether modified polydimethylsiloxane (PDMS) with Mn = 3100, and a 1,4-butanediol chain extender [2.1 Materials, Scheme 1] wherein the PDMS has the formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wherein with the Mn =3100, the possible range of n is 1 to 37 and the possible range of m is 2 to 32.5. 
inherently be achieved by a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
Regarding claim 7, Yu discloses films with hardness range from 6B to F in the pencil hardness test [Table 4]. The pencil hardness test compares the hardness of a film to the hardness of pencils as soft as 6B to as hard as 6H with F being the medium hardness [see Sherbondy p2-4]. The lower limit of the claimed Shore A hardness is 30A which is as soft as a rubber band, whereas the upper limit of the claimed Shore A hardness is harder than auto tire treads [see Dymax p2-3]. The hardness of the softer pencils used in the pencil test surely lies between a rubber band and an auto tire tread, so the films of Yu lie within the claimed hardness range as well. 

1-7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al (CN 106832184 A, hereinafter the equivalent US 20200017626 A1 is cited). 
Wang discloses polyurethanes prepared from 57 parts by weight (pbw) of a PTMG having molecular weight of 2000 g/mol, 15 pbw (i.e. 20.8wt% for instant claim 5) of silicone oil terminated with PEG at both ends having a hydroxyl value of 38 mgKOH/g, 23 pbw of MDI, and 15 pbw of a 1,4-butane diol chain extender [0029] (i.e. 34.5wt% of hard segment for instant claim 6). The Shore A hardness is 73 [Table 1].
Regarding the structure of the polysiloxane (ii.2) in the claims 1 and 3-4, firstly, the disclose of “silicone oil” would be most immediately envisaged as polydimethylsiloxane, and absolutely as polydialkylsiloxane with small alkyl groups, and any other structure for a linear silicone oil would merit disclosure. Regarding the claimed subscripts m and n, the OH value of 38 mgKOH/g corresponds to an equivalent weight of 1476, which for a difunctional polymer is a molecular weight of 2952 g/mol. The silicone oil will have at least three dimethylsiloxy units (74*3 = 222 g/mol), and each PEG end chain will have at least 2 ethylene oxide units, i.e. 2 on each end for a minimum of 4 (44*4 = 176). So in each case, dividing the remaining molecular weight of the polymer by the molecular weight of the repeating units gives the maximum of the range of m and n. There n = 3 to 37.5 (2776/222) and m = 2 to 31 (2731/44/2). 
It is the opinion of the Office that the disclosed ranges of m and n are disclosed with sufficient specificity to anticipate the corresponding claimed ranges. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed ranges overlap the corresponding claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

inherently be achieved by a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 



Claim Rejections - 35 USC § 103
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Polym. Chem. 2016, 7, 3913-3922) in view of Szycher (Structure–Property Relations in Polyurethanes from: Szycher's Handbook of Polyurethanes CRC Press. Published online on: 13 Jul 2012).
Yu does not disclose the claimed diisocyanate MDI or HDI. 
Szycher discloses that HDI improves resistance to UV light and increases outdoor weathering resistance, and that MDI is commonly used and has lower cost than aliphatic isocyanate and higher polymerization reactivity [p50 Section 3.1.2 Isocyanates].
.


Claim 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (US 20130004454 A1) in view of Szycher (Structure–Property Relations in Polyurethanes from: Szycher's Handbook of Polyurethanes CRC Press. Published online on: 13 Jul 2012).
Weiss discloses polyurethanes prepared from diisocyanate, a polysiloxane with alkanol end groups containing aliphatic ether moieties, and a polysulfone polymer diol [0005]. Weiss also discloses that the polyurethane reaction mixture may also include polyethylene glycol and OH terminated polyesterols "of varying molecular weight” [0043]. The polysiloxane is exemplified as IM-22 having the formula 

    PNG
    media_image2.png
    57
    647
    media_image2.png
    Greyscale
[0046]
Wherein n is 10 [see Wacker IM-22]. Since IM-22 has a functionality of 2 and a OH number of 60 [see Wacker IM-22], this is an equivalent weight of 935 (56.1*1000/60), which is a Mn of 1870. Minus the molecular weight of the polyether endblocks (499*2=998) gives a molecular weight of siloxane chain of 872, or m=11.8. The polysulfone diol includes ether repeating units [0047] and so reads on a polyether. An example includes the formula 

    PNG
    media_image3.png
    102
    288
    media_image3.png
    Greyscale


Regarding claim 5, Examples include IM-22 used in 5 g out of 15 g total of the PSU (ii.1) and IM-22 (ii.2) [Table 1]. Regarding claim 6, Sample A7.0 has 14.1% hard segment [Table 1]. 
Weiss does not disclose the claimed chain extender. 
Szycher teaches that polyurethanes may include chain extenders in order to increase rigidity of the polyurethane chains and act as crosslink points as well as reinforcing entities [p46-47] and that the most commonly used chain extenders include 1,4-butanediol [p52, section 3.1.3].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a 1,4-butandediol chain extender in the polyurethane of Weiss because Szycher teaches that the chain extender increases rigidity of the polyurethane chains and act as crosslink points as well as reinforcing entities.
Regarding claim 2, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. It is noted that the claimed range is very broad, as it is uncommon to have a range of mass load at all, much less a range as large as 1 to 30 kg. Therefore, the claimed effects and physical properties, i.e. the MFR range of claim 2, would inherently be achieved by a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 


8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 106832184 A, hereinafter the equivalent US 20200017626 A1 is cited).
The implied ranges of m and n are discussed above in the 102/103 rejection. These overlap the ranges of claim 8. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766